Citation Nr: 0722834	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-42 951	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for erectile 
dysfunction.  

2. Entitlement to a rating higher than 30 percent for 
migraine headache with constricted visual fields. 

3. Entitlement to a rating higher than 20 percent for lumbar 
strain with degenerative disc disease.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and A. G. 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, retired from active duty 
in June 1995 with over 26 years of military service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The claim of service connection for erectile dysfunction is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The service-connected migraine headaches are manifested by 
prostrating episodes several times a month, despite 
medication, with occasional constriction of visual fields, 
but are not productive of severe economic inadaptability. 

2. Lumbar strain with degenerative disc disease is not 
manifested by severe limitation of motion of the lumbar spine 
or severe intervertebral disc syndrome, or severe lumbosacral 
strain under the old criteria; lumbar strain with 
degenerative disc disease is not manifested by forward 
flexion of thoracolumbar spine limited to 30 degrees or less 
or neurological deficit or incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks during a period of 12 months under either the interim 
or current criteria.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 30 percent for 
migraine headache with constricted visual fields have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.12a, 
Diagnostic Code 8100 (2006).  

2. The criteria for a rating higher than 20 percent for 
lumbar strain with degenerative disc disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (prior 
to September 23, 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (prior to September 26, 2003); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243 
(since September 26, 2003).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims for increase, the RO provided pre- and post- 
adjudication VCAA notice by letters, dated in October 2003 
and in March 2006.  The veteran was notified of the evidence 
needed to substantiate the claims for increase, namely, that 
the disabilities had increased in severity.  The veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit any evidence that would 
include that in his possession.  The notice included the 
degree of disability assignable and the general effective 
date provision for the claims, that is, the date of receipt 
of the claims.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

To the extent that the VCAA notice about the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  At this stage of the appeal, when the veteran 
already has notice of the rating criteria, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claims, and any 
deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).  As the essential fairness of the 
adjudication has not been affected, the presumption of 
procedural error as to the timing of the notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

To the extent that the VCAA notice about the provision of an 
effective date was also late, as the Board is denying the 
claims for increase, no effective date will be assigned as a 
matter of law, so there can be no possibility of any 
prejudice to the veteran with respect to any such timing 
defect in the VCAA notice.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran has been afforded VA 
examinations in 2004 and 2005 and he testified at a hearing 
in February 2005.  The RO obtained VA records, the only 
records the veteran has identified.  As the veteran has not 
identified any additional evidence for consideration, and as 
no additional evidence remains to be obtained, no further 
assistance to the veteran is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA neurology examination in April 2004, the veteran 
complained of headaches daily with exacerbations 3 to 4 times 
weekly.  There was no history of nausea, vomiting, 
photosensitivity, light sensitivity, or phonophobia with the 
headaches.  He had not had prostrating episodes that required 
emergency room visits.  He had lost 15 days of work in the 
past year.  The neurological examination was negative, 
including having normal muscle strength and bulk in his 
limbs, except that there appeared to be a subjective decrease 
in peripheral vision.  The diagnosis was chronic mixed 
headaches with subjective decrease in peripheral vision.  

On VA examination in April 2004, the veteran complained of 
constant low back pain, radiating down the left leg.  
Repetitive or steady and prolonged bending, stooping, sitting 
or lifting heavy objects were precipitating factors.  The 
pain was relieved by taking Motrin, stretching, walking 
around or resting.  With respect to any additional limitation 
of motion or functional impairment during flare-ups, the 
veteran described some decrease in range of motion and back 
function due to stiffness and pain.  He did not use an 
assistive device or braces to walk.  He could walk up to 2 to 
3 miles and he always walked to work.  He had discomfort on 
strenuous activity, especially lifting heavy weights, 
bending, prolonged walking or sitting.  It was difficult to 
find a comfortable position while sitting.  He was unable to 
play, exercise, do push-ups or run.  He was unable to sleep 
on his back or on his left side.  Otherwise, his day to day 
activities were not precluded by his back disability.  

On physical examination, flexion of the thoracolumbar spine 
was to 70 degrees, extension was to 20 degrees, right and 
left lateral bending were to 30 degrees each, and right and 
left rotation were to 35 degrees each.  (A total of 220 
degrees.)  There was some tenderness of the lumbosacral spine 
but no paraspinal spasm.  The straight leg raising was 
negative.  There was no pain on motion but there was pain and 
stiffness at the end of each range of motion.  Range of 
motion was additionally limited by stiffness following 
repetitive use.  Decreased range of motion could be 
experienced as the condition fluctuated throughout the day 
with exacerbations.  Range of motion might be additionally 
limited with exacerbations, with combined factors including 
pain, accompanying fatigue, and lack of endurance, all 
contributing equally, such that it was impossible to 
accurately express this in degrees of motion.  He had no 
muscle spasm and his gait was normal.  There was no 
abnormality of spinal contour, e.g., scoliosis, reversed 
lordosis or abnormal kyphosis.  There was no postural 
abnormality, ankylosis, or difficulty walking or neurologic 
symptoms due to nerve root involvement.  A neurological 
evaluation was unremarkable and there were no symptoms of 
intervertebral disc syndrome.  

In February 2005, the veteran testified that he had a 
headache at the time of the hearing, which was pretty 
constant.  He stated that he worked as an Assistant Director 
in a substance abuse program and that he normally missed work 
3 to 5 days a month due to headaches.  He indicated that when 
he missed work he sometimes sought treatment and he had been 
told to get bed rest for 2 or 3 days and that four or five 
times a month the headaches were so bad that they caused 
tunnel vision, whereby his lost some of his peripheral 
vision.  He states that when he had full blown headaches he 
had a sensation of dryness in his mouth without actual 
dryness and a sensation of loss of control of his arms and 
legs. 




The veteran also testified that he had almost continuous 
left-sided low back pain that radiated down his left lower 
extremity, that his back pain bothered him at work, and that 
the time lost from work was a combination of time lost from 
headaches and low back pain.  After missing work, he stated 
that sometimes sought treatment for back pain and had been 
told to get bed rest.  

In February 2005, the veteran's supervisor reported that 
since 1997 the veteran had taken off an average of 3 to 4 
days a month due to severe headaches and low back problems.  
On many of occasions the veteran had stated that a physician 
had ordered bed rest, which had caused him to miss an average 
of 3 to 4 days during each episode.  

On VA neurology examination in May 2005, it was noted that 
the veteran had a long-standing history of chronic headaches 
with periodic exacerbations, suggestive of vascular and 
tension-type headaches.  It was noted that the veteran 
experienced a dull, occipital cephalgia essentially all 
through the waking hours at a very low and tolerable level 
but with episodes of marked acceleration of the headache to 
incapacitating levels, accompanied by 'tunnel vision,' a 
felling of being out of his body, limb dysequilibrium, 
irritability, and a burning sensation in his right eye.  It 
was reported that these episodes were prostrating and when 
they happened at work he had to be driven home and would miss 
work for two days, which occurred 2 to 3 times a month.  

A neurological examination was unrevealing, as had been past 
such examinations.  The diagnosis was migraines with a 
history of visual field defect, which appears to be episodic 
and related to the migraine phenomenon and not a fixed 
defect.  

On VA visual examination in June 2005, it was noted that the 
veteran had tunnel vision 2 or 3 times weekly, lasting an 
average of 4 hours.  During such episodes he took Motrin and 
would find a darkened area where he would rest with his eyes 
closed and, upon awakening, his vision would be back to 
normal.  A slit lamp examination revealed no significant 
abnormality.  After papillary dilation, examination of the 
retinas revealed no abnormality other than inferior 
chorioretinal scars of the left retina.  

Visual perimeter testing was done.  The diagnoses were 
migraine headaches associated with episodes of tunnel vision 
lasting up to 4 hours with light sensitivity and normal 
visual fields. 

On VA examination in May 2005, it was noted that the veteran 
had a long-standing history of low back pain with symptoms 
suggestive of left-sided radiculopathy and that he had 
constant pain with severe periodic exacerbations.  The 
veteran stated he had periodic spasm in the low back and the 
left leg.  He stated that he had flare-ups every one to two 
months which were generally brought on by doing too much 
twisting or bending, which caused incapacitation for 3 to 4 
days during for which he sometimes sought treatment.  He 
indicated that he walked without any assistive device but 
with a left-sided list and limp and that his work was 
supervisory in nature and did not require extensive walking, 
heavy lifting, or bending.  During an acute exacerbation of 
low back pain he missed work for 3 to 4 days, and this 
occurred 6 to 8 times a year.  

On physical examination, the veteran listed to the left and 
had an antalgic left-sided limp.  Forward flexion of the 
thoracolumbar spine was to 90 degrees and he could touch the 
floor with his fingertips but this increased pain upon 
extension.  Repeated testing caused fatigue and pain, such 
that there was only 70 degrees of flexion.  Extension was to 
30 degrees and caused more pain than in any other plane of 
motion.  However, it was also reported that initially he had 
extension to 20 degrees, with pain from 10 to 20 degrees of 
motion, and on repeated motion he was limited to only 10 
degrees of extension due to pain.  Left and right lateral 
bending as well as left and right rotation were to 30 
degrees.  

It was noted that repeated and resisted motion further 
limited range of motion or function, mostly on flexion and 
extension.  Spinal contour was preserved.  There was definite 
tenderness in the left sciatic notch.  There was minor 
tenderness without spasm in the left paravertebral muscles.  
There was no ankylosis or difficulty walking.  A sensory 
evaluation was normal.  

There was normal motor bulk and power as well as tone and 
symmetry throughout the lower extremities.  Deep tendon 
reflexes were normal and symmetric at the ankle and the 
knees.  Left straight leg raising caused pain at 30 degrees.  
There was no vertebral fracture and no non-organic signs.  X-
rays of the lumbosacral spine revealed no vertebral fracture 
or dislocation.  There was a slight reduction of disc heights 
at L3-4 and L4-5.  The impression was disc joint narrowing.  

VA records show that treatment for complaints of headaches 
and low back pain.  In February 2006 a neurological 
evaluation was essentially normal with ankle reflexes +2, 
although sensation to light touch and pinprick was 
hypoesthestic in the anterior portion of the left tibia.  

General Rating Considerations

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation. Otherwise, the lower evaluation will be 
assigned. 38 C.F.R. § 4.7.

Migraine Headache with Constricted Visual Fields

Migraine headache with constricted visual fields is currently 
rated 30 percent under Diagnostic Code 8100.  The criteria 
for the next higher, 50 percent, are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  



The term "productive of economic inadaptability" does not 
require that a veteran be completely unable to work to 
qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. 
App. 440, 445-46 (2004).  

On VA examination in April 2004 the veteran reported having 
lost 15 days of work a year due to headaches.  More recently 
in his testimony and on VA examination he indicated that he 
lost about 2 to 5 days a month due to headaches.  Based on 
this evidence, which the Board finds credible, the frequency 
of the headaches seems to be very frequent.  As for 
completely prostrating and prolonged attacks, the veteran's 
supervisor reported that on many of occasions the veteran had 
stated that a physician had ordered bed rest.  The veteran 
testified that when he missed work he sometimes sought 
treatment and he had been told to get bed rest for 2 or 3 
day. Together the statements, which are credible, establish 
evidence of prostrating attacks.   

As for whether the headaches produce severe economic 
inadaptability, and recognizing the completely inability to 
work is not required, the record does show that the veteran's 
headaches affect his job, but the record does not establish 
severe economic inadaptability, that is, making it extremely 
difficult to adapt or adjust to the work environment, as the 
record shows that the veteran has worked since 1997 for the 
same employer and currently in a supervisory position, which 
opposes, rather than supports, a finding of severe economic 
inadaptability.  In the absence of evidence of "severe 
economic inadaptability," the criteria for the next higher 
rating have not been met, and as the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

As for the symptoms of constricted visual fields, on VA 
visual examination in June 2005, the visual fields were 
normal.  As the constricted visual fields are a temporary 
symptom, a separate rating for impairment of the visual field 
is not warranted. 



Lumbar Strain with Degenerative Disc Disease 

Lumbar strain with degenerative disc disease is currently 
rated 20 percent disabling. Since the veteran filed his claim 
for increase in August 2003, the criteria for evaluating 
lumbar strain and degenerative disc disease or intervertebral 
disc syndrome have changed.  

The criteria for degenerative disc disease under DC 5293 in 
effect prior to September 23, 2002, (hereinafter the old 
criteria) were revised on September 23, 2002, (hereinafter 
the interim criteria). On September 26, 2003, the interim 
criteria were revised, which included the renumbering of DC 
5293 to DC 5243 (hereinafter the current criteria).

Under the old criteria, the criteria for the next higher 
rating, 40 percent, were severe degenerative disc disease 
with recurring attacks with intermittent relief. 38 C.F.R. 
§ 4.71a, DC 5293.

Under the interim criteria, degenerative disc disease could 
be rated by combining separate ratings for chronic neurologic 
and orthopedic manifestations, or rated on the basis of the 
total duration of incapacitating episodes.  The criteria for 
the next higher rating, 40 percent, based on incapacitating 
episodes, are incapacitating episodes having a total duration 
of at least 4 but less than 6 weeks during the past 12 
months. 38 C.F.R. § 4.71a, DC 5293.  An incapacitating 
episode was a period of acute signs and symptoms that 
required bed rest prescribed by a physician and treatment by 
a physician.  

Under the current criteria, the rating for degenerative disc 
disease on the basis of the total duration of incapacitating 
episodes or by combining separate ratings for chronic 
neurologic and orthopedic manifestations remained the same.  
The primary change was a new General Rating Formula for 
evaluating orthopedic manifestations.  Under the General 
Rating Formula, the criterion for the next higher rating, 40 
percent, based on limitation of motion of the lumbar spine is 
flexion to 30 degrees or less.

Under 38 C.F.R. § 4.124a, DC 8520 mild incomplete paralysis 
of the sciatic neuropathy warrants a 10 percent rating and 
moderate incomplete paralysis warrants a 20 percent rating.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.  

Also applicable is Diagnostic Code 5292, for limitation of 
motion of the lumbar spine.  Under the old DC 5292, the 
criterion for the next higher rating, 40 percent, was severe 
limitation of motion (old criteria).

Also for lumbosacral strain, the criteria were also revised 
as of September 2003.  Under the old DC 5295, lumbosacral 
strain, in effect prior to September 2003, the criteria for 
the next higher rating, 40 percent, were severe listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under the current criteria, effective from September 2003, DC 
5292 was renumbered and rated by analogy to DC 5242, and DC 
5295 is now DC 5237. The criteria are the same for either 
limitation of motion, DC 5242, or lumbosacral strain, DC 
5237, under the General Rating Formula. 

Under the General Rating Formula, the criterion for the next 
higher rating, 40 percent, based on either limitation of 
motion, DC 5242, or lumbosacral strain, DC 5237, is flexion 
of the lumbar spine to 30 degrees or less. 

When the law or regulation change the most favorable version 
applies and where an effective date is specified but there is 
no provision for retroactive applicability, application of 
the revised regulations prior to the stated effective date is 
precluded.  VAOPGCPREC 3-2000.  



Analysis

To warrant a rating higher than 20 percent for degenerative 
disc disease of the lumbar spine under the old criteria, DC 
5293, the veteran would have to have severe degenerative disc 
disease with recurring attacks with intermittent relief.  

The record shows that the veteran complained of chronic low 
back pain and symptoms of radiating pain.  However, severe 
symptoms of recurring attacks compatible with sciatica 
neuropathy, such as absent ankle reflexes or other 
neurological findings appropriate to the site of the disc 
disease were not shown.  Without documentation of such 
recurring attacks, the criteria for the next higher rating 
under the old DC 5293 were not met. 

To warrant a rating higher than 20 percent under the old 
criteria for limitation of motion of the lumbar spine, DC 
5292, the veteran would have to have severe limitation of 
motion.  The record shows that the veteran has flexion, 
limited by pain to 70 degrees, and extension, limited by pain 
to 10 degrees.  Lateral bending and rotation are full to 30 
degrees.  

While there is clearly limited motion, the findings do not 
more nearly approximate or equate to severe limitation of 
motion of the lumbar, the criteria for the next higher rating 
under the old DC 5292.    

To warrant a rating higher than 20 percent under the old 
criteria for lumbosacral strain, DC 5295, the veteran would 
have to have severe lumbosacral strain.  The record shows 
that listing of the spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or abnormal mobility on forced motion were 
not demonstrated.  The reported findings do not more nearly 
approximate or equate to severe impairment, the criteria for 
the next higher rating under the old DC 5295.  



For the interim and current criteria, as for objective 
neurological abnormalities, the veteran has complained of 
radicular low back pain.  On VA examination in April 2004, 
there were no abnormal neurological findings and no sensory 
abnormality was found on VA examination in May 2005.  In 
February 2006, the neurological examination was essentially 
normal, except for a hypoesthetic area in the anterior tibia, 
which has not been associated with sciatic neuropathy.  
Accordingly, a compensable rating based on neurological 
manifestations is not warranted.  

For the interim and current criteria, as for incapacitating 
episodes, the veteran describe exacerbation of back pain 6 to 
8 times a year, lasting from 3 to 4 days, which is in the 
range of 18 to 32 days a year.  But 32 days of incapacitating 
episodes, that is, acute signs and symptoms that required bed 
rest prescribed by a physician and treatment by a physician, 
are not documented.  

For the current criteria for orthopedic manifestations under 
the new General Rating Formula, considering pain and 
functional loss due to pain and flexion limited to 70 
degrees, the findings of range of motion do not more nearly 
approximate or equate to limitation of forward flexion of the 
lumbar spine to 30 degrees or less. 

For the above reasons, the preponderance of the evidence is 
against a claim for a rating higher than 20 percent for 
lumbar strain with degenerative disc disease, considering 
38 C.F.R. §§ 4.40 and 4.45. 


ORDER

A rating higher than 30 percent for migraine headache with 
constricted visual fields is denied.  

A rating higher than 20 percent for a lumbar strain with 
degenerative disc disease is denied. 




REMAND

Service medical records show that in April 1995 the veteran 
complained of erectile dysfunction, but no neurological cause 
was found and a psychological etiology was suspected.  VA 
records, dated in August 2003, show that the veteran again 
complained of erectile dysfunction which started during 
service.  

On VA genitourinary examination in April 2004, the diagnoses 
were decreased libido and impotence probably secondary to 
mood and marital adjustment issues.  

In February 2005, the veteran testified that he had first 
noticed erectile dysfunction when he got back from Iraq.  

In May 2005, the veteran claimed service connection for post-
traumatic stress disorder and depression.  In a rating 
decision, dated in January 2006, the RO granted service 
connection for post-traumatic stress disorder. 

As the medical evidence is insufficient to decide the claim, 
additional evidentiary development is required under the duty 
to assist.  Accordingly the claim is remanded for the 
following action. 

1. Schedule the veteran for a VA 
examination by an urologist to determine 
whether the veteran suffers from chronic 
erectile dysfunction.  The veteran's file 
should be made available to the examiner 
for review. 

If chronic erectile dysfunction is 
found, the examiner is asked to 
express an opinion as to whether it 
is at least as likely as not that 
the current condition is related to 
the complaint documented in service 
in April 1995, or alternatively, is 
the current condition related 
service-connected post-traumatic 
stress disorder. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state

2. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


